Name: Decision of the EEA Joint Committee No 35/97 of 29 May 1997 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  social affairs;  management;  European construction
 Date Published: 1997-10-02

 2.10.1997 EN Official Journal of the European Communities L 270/23 DECISION OF THE EEA JOINT COMMITTEE No 35/97 of 29 May 1997 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 29/96 (1); Whereas Council recommendation 96/694/EC of 2 December 1996 on the balanced participation of women and men in the decision-making process (2) is to be incorporated into the Agreement; Whereas recommendation 96/694/EC is to be grouped in a separate category together with other acts of which the Contracting Parties to the Agreement shall take note, HAS DECIDED AS FOLLOWS: Article 1 The following shall be inserted after point 21 (Council Directive 86/613/EEC): ACTS OF WHICH THE CONTRACTNG PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: Article 2 The following point shall be inserted after point 21b (Council resolution 95/C 168/02) in Annex XVIII to the Agreement: 21c. 396 X 0694: Council recommendation 96/694/EC of 2 December 1996 on the balanced participation of women and men in the decision-making process (OJ L 319, 10. 12. 1996, p. 11). Article 3 The texts of recommendation 96/694/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 June 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 186, 25. 7. 1996, p. 82. (2) OJ L 319, 10. 12. 1996, p. 11.